DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 15/736,444 filed on 12/14/17 and is a 371 of PCT/US16/37397 filed on 6/14/16 which claims priority of 62/181,626 filed on 6/18/15.

Response to Amendment
This office action is in response to the amendments/Remarks submitted on 12/8/20 wherein claims 1-3, and 5-15 are pending and ready for examination. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 3, 5-9 and 15, are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0016575 A1, Howell et al, hereinafter referenced as Howell, in view of US 2014/0026865 A1, Dudar and evidenced by US 2014/0379241 A1 Otanez.

As to independent claim 1, Howell teaches “A method for diagnosing leaks in a hydraulic accumulator, the method comprising: measuring a time required to discharge the hydraulic accumulator to determine an actual discharge duration;” ([abstract], fig 1 and [0013], wherein the charge/discharge change rate of the hydraulic energy source of a breaking control system is disclosed. Moreover, fig 3 wherein such changes are considered with respect to time, [0006-0009] “with respect to time”. Moreover, [0047-0051] “predetermined time period”, “ΔT” and “dt”, also see [0056-0058]. Moreover, the time is measured, i.e. actual time as in [0051] and [0058] and claim 7.)
Howell refers to the charging and discharging, thus one of ordinary skill in the art would contemplate that the predetermined time and the time change range could be conducted under the charging period or the discharging period. Moreover, the limitation lookup table is an obvious alternative approach applicable within the art, as one of ordinary skill in the art would contemplate that comparison step of Howell [abstract] could be applied by comparing to a lookup table as such approach is within the obvious variant technique applied within the art, and the expected results of [0056-0058] could be taken from a lookup table, as such approach is applicable within the art among other applicable alternative approaches as evidenced by Otanez [0035].

Dudar teaches “measuring a local ambient temperature associated with measuring the actual discharge duration;” ([0096-0098], [0104-0106] wherein the measurements of ambient temperature and discharge determination is applied, also see [0028] “ambient temperature”. Moreover, [0088-0091] wherein applicable scenarios are applied within that that involves or depends on determining/ measuring the time length/ duration of discharge “For example, an initial pressure may be measured when the vacuum starts to be discharged from the accumulator and subsequent  measurements may be performed thereafter. In some examples, sample rates of such measurements may be varied depending on the accuracy desired and the length of time vacuum is discharged from the accumulator. In other examples, an initial pressure before vacuum is discharged from the accumulator and a final pressure immediately following a discontinuation of discharge of vacuum from the accumulator may be used to determine if a leak is present.” And wherein the temperature includes ambient temperature, also see [0094-0101]. See fig 5-6.)
Dudar teaches “in response to measuring local ambient temperature, selecting discharge duration corresponding to the measured local ambient temperature form a lookup table; and” ([0096-0098], [0104-0106] wherein the measurements of ambient temperature and discharge determination is applied, also see [0028] “ambient temperature”, and wherein the leak detection to be determined as in [0088-0091] and fig 5-6. In regards to the lookup table the comparison with the stored data of [0088] could include lookup table, i.e. the expected values within a defined conditions could be stored in lookup table, then the stored data/expected data to be used within the comparison applied in [0101] and [0094]. One of ordinary skill in the art would expect the use of a lookup table, to hold the expected results as such approach is well-known to be used within the art or any equivalent approach as evidenced by Otanez [0035])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the ambient temperature of Dudar associated with the determinations of discharge duration to become part of the determined/measured temperature associated with the measurement of (after and before) the discharge process of Howell if it has not already been implied, wherein such considerations would provide accurate determination that includes environmental/ external conditions and their effects as evidenced by(Otanez [0031-0036]). 
Howell as modified teaches “and comparing the actual discharge duration to an expected discharge duration to generate a condition indicator, wherein the condition indicator correlates to the presence or absence of a leak.” ([abstract] “threshold”, “comparison”. Also see [0051-0052] and [0047] and claim 7. Moreover, the “leak determination” reads on condition indicator, as in fig 3, [0047-0052]. See [0059] “display”, “message”)
Moreover, Dudar also teaches “and comparing the actual discharge duration to an expected discharge duration to generate a condition indicator, wherein the condition indicator correlates to the presence or absence of a leak.” ([0088-0091] wherein the 

As to claim 3, Howell as modified teaches “further comprising generating the look-up table of expected discharge durations using a physics-based accumulator model that correlates the expected discharge durations of a leak free accumulator to a variety of local ambient temperatures.” ([abstract] One of ordinary skill in the art would contemplate that the comparison with threshold could be applied utilizing any well-known approaches within the obvious variant choices such as look up tables as explained above in claim 1 rejection. Moreover, fig 3 and 4, and [0047-0058] wherein show different criteria with respect to time, pressure and temperature as within a defined limits/ threshold, the determination of leakage to be applied. Moreover, the expected time is disclosed in [0047] “predetermined time period” and [0058] “with respect to time”.. “exceed an expected rate”. In regards to the limitations of “ambient temperature” please see the rejection of claim 1 above. Moreover, the variety of ambient temperature is an obvious parameters to be expected due weather nature, see Dudar [0004] “hot ambient”.)

As to claim 5, Howell as modified teaches “wherein comparing the actual discharge duration to the expected discharge duration includes taking the difference between the actual discharge duration and the expected discharge duration.” (the predetermined time is the calculated time of [0047], whereas, the measured time of [0058] is the actual time elapsed which is to be compared with the expected/ 

As to claim 6, Howell as modified teaches “wherein the condition indicator is equal to the difference between the actual discharge duration and the expected discharge duration.” ([0058] and fig 3, wherein the expected determination including the time change ΔT and such determination is applied based on the predetermined criteria as in [abstract] and [0056], knowing that such determinations are applicable to charge and discharge phases as in claim 7. The difference term has not expressly cited, however, one of ordinary skill in the art would expect the comparison of the expected/ predetermined criteria/ threshold and the actual measurement is an implicit difference determination, as the comparison approach is in reality a difference determination i.e. for example  the values A and B when compared against each other, then the difference is taken between the two values A-B, if the difference is positive, then A>B and when the difference is negative, then A<B.)

As to claim 7, Howell as modified teaches “further comprising determining at least one of accumulator health or gas chamber pressure by using the local ambient temperature to select the accumulator health or the gas chamber pressure from another look-up table.” (fig 4 and [0052-0060], fig 4 shows the boundaries of low temperature healthy accumulator”, wherein the gas leak detection “piston 7…”, “gas leak on the gas side of the piston 7”. In regards to the limitation “ambient” please see the rejection of claim 1 above.)

As to claim 8, Howell as modified teaches “further comprising generating an indication of at least one of accumulator health or gas chamber pressure.” ([0052-0060]. Moreover, see [0044-0047] “healthy accumulator”, wherein the gas leak detection “piston 7…”, “gas leak on the gas side of the piston 7”.)

As to claim 9, Howell as modified teaches “further comprising transmitting the indication of at least one of accumulator health and/or gas chamber pressure to other diagnostic and prognostic tools for the purpose of further analysis.” ([0056] and claim 1, “The controller 40 then takes a series of at least two measurements from pressure sensor 11, analyses the measurements in order to determine a reduction or rate of reduction in hydraulic pressure caused by the discharging of the accumulator, and determines the integrity of the accumulator by checking whether this reduction or rate of reduction meets predetermined criteria
As to claim 15, Howell as modified teaches “the leak assessment module comprises a processor configured to read instructions from a memory. ([0041-0047] the computerized system with the controller which sends commands to perform the desired instruction is disclosed. Moreover, the memory is an inherent limitation within any computerized system, there is no processor without a memory.)

Claims 2 and 13-14, are rejected under 35 U.S.C. 103 as being unpatentable over Howell as modified as applied to claim 1 above, and further in view of 5,221,125 Okochi et al, hereinafter referenced as Okochi. Okochi is cited in the IDS submitted on 12/14/17.
 
As to claim 2, Howell as modified teaches “wherein measuring the time required to discharge the hydraulic accumulator includes measuring elapsed time between opening of a start valve and tripping of a low-pressure switch.” (fig 3 and [0051-0052] wherein within a defined time of ΔT, the pressure difference to be determined within a defined threshold criteria. This disclosure pertains the charging process, moreover, the same aspect is be applied on the discharging phase as in claim 7 and as disclosed in [0052] as the low pressure is checked as well the high pressure in order to provide the complete and accurate determinations, and as disclosed in [0055-0058] wherein based on discharge determination/ lower pressure threshold, the measurement with respect to time change is applicable as in [0058] and fig 4. One of ordinary skill in the art would contemplate that the tripping/ valve switching at low pressure is what applied in Howell, and there is no need to expressly spell it out. In other words, the pressure switch of 
However, the following rejection is applied, if the interpretation of low pressure tripping to be challenged, then the following rejection to be applied.
Okochi teaches “wherein measuring the time required to discharge the hydraulic accumulator includes measuring elapsed time between opening of a start valve and tripping of a low-pressure switch.” (fig 3 -4 and fig 10)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to consider the low pressure/ pressure difference switching criteria of Okochi to be applied to the low pressure rate of Howell, as the switches of (Howell [0023-0024]) would act corresponding to the low pressure utilizing the well-known technique used in the art, which provides the expected results (KSR)

As to independent claim 13, Howell as modified teaches “A hydraulic accumulator leak assessment system comprising: a hydraulic accumulator having a gas chamber;” ([abstract], fig 1 and [0013] wherein the system of determining leak in a hydraulic accumulator is illustrated. Moreover, [0035] wherein the piston “compressed gas on the other side” reads on “gas chamber”. See [0044-0047] and [0051])
Howell as modified teaches “a start valve operatively connected to the hydraulic accumulator to control the release of the hydraulic charge from the hydraulic accumulator; a start valve status sensor operatively connected to the start valve to determine whether the start valve is open or closed, a low-pressure switch operatively connected to the gas chamber to be activated when the gas chamber pressure reaches valve or switch”. Moreover, [0041-0042] wherein the controller is connected to various sensors to control the valves, one of ordinary skills in the art would contemplate that the status of the valves to be controlled and determined via the controller and the sensor.) 
However, the following rejection is applied, if the interpretation of low pressure switch to be challenged, then the following rejection to be applied.
Okochi teaches “a low-pressure switch operatively connected to the gas chamber to be activated when the gas chamber pressure reaches a pre-determined threshold;” (fig 3 -4 and fig 10, see col 7-8)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to consider the low pressure/ pressure difference switching criteria of Okochi to be applied to the low pressure rate of Howell, as the 
Howell as modified teaches “a temperature sensor operatively connected to the hydraulic accumulator to measure the ambient temperature to which the hydraulic accumulator is exposed;” (fig 3 and 4, and [0047-0058] wherein show different criteria with respect to time, pressure and temperature as within a defined limits/ threshold, the determination of leakage to be applied.)
Howell as modified teaches “and a leak assessment module operatively connected to the start valve status sensor, the low-pressure switch and the temperature sensor to determine whether a leak is present in the hydraulic accumulator based on an assessment of a condition indicator corrected for the ambient temperature and derived from elapsed time between opening of the start valve and tripping of the low-pressure switch.” ([0053-0054] “varies with temperature”, see fig 4 and see the rejection of claims 1 and 3 above. Moreover, the expected time is disclosed in [0047] “predetermined time period” and [0058] “with respect to time”.. “exceed an expected rate”, see claim 7 and as disclosed in [0052] as the low pressure is checked as well the high pressure in order to provide the complete and accurate determinations, and as disclosed in [0055-0058] wherein based on discharge determination/ lower pressure threshold, wherein the measurement with respect to time change is applicable [0058] and fig 4. One of ordinary skill in the art would contemplate that the tripping/ valve switching at low pressure is what has been applied in Howell, and there is no need to expressly spell it out. In other words, the pressure switch of [0023-0024] acts in response to the pressure readings when they go beyond or above the defined threshold.)


As to claim 14, Howell as modified teaches “wherein the leak assessment module includes at least one of a look-up table and an equation, wherein each of the look-up table and the equation is based on a physics-based accumulator model that correlates the actual discharge time to varied levels of pressure in the gas chamber for a variety of ambient temperatures to generate a condition indicator and temperature-dependent minimum and maximum condition indicator threshold values.” (See the rejections of claims 3-4 and 7 above. One of ordinary skill in the art would contemplate that the data taken from figs 3-4 could be arranged in a table, as a well-known technique. Moreover, the rate of voltage change or pressure change with respect to time change or volume change equations disclosed in [0051] and [0054-0058] reads on “equation”.)

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Howell as modified as applied to claim 1 above, and further in view of US 2016/0016576 A1, Howell et al, hereinafter referenced as Howell’576.

As to claim 10, Howell as modified teaches “further comprising selecting minimum and maximum condition indicator thresholds from another look-up table 
Howell is silent in regards to look-up table generated by a physics-based accumulator model exercised at gas chamber pressure levels corresponding to established corrective maintenance thresholds.
Howell’576 teaches “look-up table generated by a physics-based accumulator model exercised at gas chamber pressure levels corresponding to established corrective maintenance thresholds.” ([0044-0046] and fig 3, wherein the criteria of low pressure due to leakage, and wherein the refill prevention/ corrective steps to apply maintenance, also see [0052]. Moreover, regarding the lookup table, one of ordinary skill in the art would contemplate that the threshold could be implemented in an obvious variant and well-known technique including lookup tables, see the rejection of claim 1 above.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the established corrective maintenance of fig 3 of Howell’576 to Howell leakage determination process, wherein such process is contemplated by one of ordinary skill in the art to be the first intuitive approach to be taken when a leakage is determined, in order to prevent further loss and in order to apply necessary further corrective steps. Nevertheless both Howell and Howell’576 

As to claim 11, Howell as modified teaches “further comprising determining whether a corrective maintenance action is required by comparing the condition indicator to the minimum and maximum condition indicator thresholds and generating an alert signaling a need for the corrective maintenance action if the condition indicator is less than the minimum condition indicator threshold.” ([0051-0052] wherein the lower and upper threshold are considered when implementing the comparison step. Also see [0054] wherein the criteria of low and high temperature is applied within the threshold boundaries. Moreover, [abstract], [0005] and [0051] wherein the condition to be checked based on the upper and lower bounds of the threshold. Moreover, the condition (being healthy of not) to be displayed on the pitot display 45 as in [0059] which reads on “alert signal”.)
The examiner interprets displaying the condition of the accumulator (being healthy or not) as providing an alert signal, however, if such interpretation to be challenged, then the following rejection to be applied.
Howell’576 teaches an alert signaling a need for the corrective maintenance action if the condition indicator is less than the minimum condition indicator threshold as in [0044], as the drop below the threshold/min is indicated as in [0039-0044] and [0046])


As to claim 12, Howell as modified teaches “further comprising determining whether a corrective maintenance action is required by comparing the condition indicator to minimum and maximum condition indicator thresholds and generating an alert signaling a need for the corrective maintenance action if the condition indicator is greater than the maximum condition indicator threshold.” ([abstract], [0005], and [0051] wherein the condition upper and lower threshold to be checked and determined. Moreover, [0059] wherein the condition of accumulation being healthy or not to be displayed which reads on “alert”, please see the rejection of claim 11 above.)

Response to Arguments
Applicant's arguments filed on 12/8/20 have been fully considered but they are not persuasive.
Applicants argue (Remarks page 6) “The Howell-Dudar-Otanez combination does not disclose, teach, or suggest "measuring a time required to discharge the hydraulic accumulator to determine an actual discharge duration," as recited in Claim 1. The Office Action relies on Howell as allegedly disclosing this feature. See Office Action at 3. The cited portions of Howell disclose determining a rate of change in voltage or hydraulic pressure with respect to time, such as determining a difference in hydraulic pressure between two pressure measurements taken over a time period ΔT. See Howell at Paragraphs 8 and 51. Determining a rate of change in voltage or hydraulic pressure as disclosed in Howell fails to disclose "measuring a time required to discharge the hydraulic accumulator to determine an actual discharge duration," as claimed. Dudar and Otanez fail to correct the deficiencies of Howell.”
The examiner respectfully does not agree. The simple relationship of rate of change of a parameter (such as pressure or voltage or any parameter) with respect to time, is indeed equivalent to the equation formula (P1-P2)/(t1-t2) or (Δp/Δt) (Pa/sec) in other words the math formula of [abstract] has been expressed in terms of math equation. Now when the complete discharge takes place it means the second pressure P2=0. Thus the equation will become P1/ΔT. Let’s apply numbers in order to demonstrate a numeric example, let’s say that the determined change rate as disclosed in, at least, the [abstract]  (Δp/Δt)= 3/5 (Pa/sec) thus at a pressure P1 =10 Pa, for example, the duration at the discharge would be (P1-0)/Δt= 3/5, substituting P1 with its value 10/ Δt= 3/5 i.e. by applying the cross multiplication Δt =50/3 => 16.666 seconds. The above example shows that simply by knowing the rate of change of a parameter, and substituting at least the starting and ending values of such parameter, then definitely the time required to complete discharge (ending value= zero) would be determined by simple math. This approach is applicable in every possible aspect in math and physics (equivalent equations). Knowing that the rate of change is applicable on both charge and discharge scenarios as in [abstract], “A difference between at least two of the measurements is determined in order to determine a change or rate of change in voltage or hydraulic pressure caused by the charging or discharging of the energy source.” Thus if the change rate is known, and ΔP is substituted, thus the duration to be calculated as delineated and illustrated by applying: equivalent equations, a simple cross multiplication, and substituting approaches known to one of ordinary skill in the art and are basic math techniques.

The applicant (Remarks page 6-7) “Further, theHowell-Dudar-Otanez combination does not disclose, teach, or suggest "in response to measuring the local ambient temperature, selecting an expected discharge duration corresponding to the measured local ambient temperature from a look-up table," as recited in Claim 1 (emphasis added). The Office Action relies on Dudar as allegedly disclosing this feature. Paragraph 96 of Dudar discloses implementing a method for diagnosing leaks in a fuel system after component (engine) temperatures have cooled to ambient temperatures, and paragraph 97 of Dudar discloses varying a duration of the leak test based on whether the vehicle is active and travelling or whether the vehicle is shut down. However, at least because Dudar fails to correlate the ambient temperatures to the duration of the leak test, Dudar fails to disclose "in response to measuring the local ambient temperature, selecting an expected discharge duration corresponding to the measured local ambient temperature from a look-up table," as claimed (emphasis added). Howell and Otanez do not correct the deficiencies of Dudar.”
The examiner respectfully does not agree. First the parameter of temperature has been positively disclosed in Howell at least in [0053-0054]. Second, the change of temperature has been positively disclosed at least in Howell fig 4. Third, the temperature of a parameter and its relation to the ambient temperature is what is missing in terms of being expressly disclosed, although it could be implicit and expected by one of ordinary skill in the art. In other words, one of ordinary skill in the art would Fourth, Dudar teaches the temperature change during discharge with respect to time has been expressly disclosed at least in [0088] “Additionally, a temperature of the fuel tank may be monitored. In some examples, a temperature sensor, e.g., sensor 336 and/or sensor 362, may sample the temperature of the fuel tank and/or fuel vapor recovery system one or a plurality of times while vacuum is being discharged from the accumulator.”… “The pressure and temperature readings may be stored in a memory component of a controller for further processing.” And [0091] “As described above, leak diagnosis may then be performed based on the pressure, temperature, and or time data as described above.”, knowing that the temperature sensors could be ambient temperature sensors as in [0028]. Fifth, the missing part of the express mention of the ambient temperature, has been disclosed expressly in Dudar. Dudar delineates that the generic temperature term could refer to direct temperature of the fluid or alternatively it could refer the ambient temperature i.e. when the fluid cools down to ambient temperature as an alternative approach applied within the art as in [0096] and as the temperature sensor could be an ambient temperature sensor as in [0028]. Bottom line, the above delineated items provide an explanation that the exact term of “ambient temperature” could be applicable to the teaching of Howell (could be implicit) and expected to be applied as the rate of change of temperature applied in Dudar could refer to rate of change of ambient temperature or could refer to a direct temperature of the fluid [0096] and [0028], either way it is 

Applicants argue (Remarks page 7) “For at least these reasons, the Howell-Dudar-Otanez combination does not disclose, teach, or suggest "measuring a time required to discharge the hydraulic accumulator to determine an actual discharge duration," and "in response to measuring the local ambient temperature, selecting an expected discharge duration corresponding to the measured local ambient temperature from a look-up table," as recited in independent Claim 1. Thus, Applicant respectfully requests reconsideration and allowance of independent Claim 1 and its dependent claims. For at least certain analogous reasons, Applicant respectfully requests reconsideration and allowance of independent Claim 13 and its respective dependent claims.”
The examiner respectfully does not agree, the argument has been acknowledged, yet the above responses should be sufficient to respond to it.

The applicants request (Remarks page 7-8) “Should a rejection based on any of the above asserted rejections be maintained, Applicant respectfully requests appropriate evidentiary support. For example, if the Examiner is relying on alleged "common knowledge," alleged "well known" principles, "Official Notice," or other information within the Examiner's personal knowledge, Applicant respectfully requests that the Examiner cite a reference as documentary evidence in support of this position or provide an affidavit.”
The examiner acknowledges the request, yet does not agree, because the rejection does not depend on an official notice, and it does not allege any new limitation that has no basis in the applied prior arts, or beyond the ability of a normal level of are taken directly from the prior arts. Moreover, in regards to the limitation rate of change of parameter with respect to time is equivalent to Δ parameter/Δ time such limitation is disclosed expressly in the [abstract] of Howell and is expressed in terms of its equivalent equation. Moreover, the cross multiplication and substituting values of the equation of the change rate with respect to change of time, are mere axiomatic basic mathematical principles. i.e. the determined rate of change of a parameter provides the duration when the starting and ending values of the parameter is known. It is a matter of substituting the values. In other words substituting parameters values in an equation does not need to have a book or a reference/ evidentiary support to show such axiomatic basic mathematical principle as such approach is a mere mathematical manipulations. Moreover, mathematical manipulations are within the level of ordinary skill in the art. 
Thus the rejection has been maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAN A ALKAFAWI whose telephone number is (571)272-4448.  The examiner can normally be reached on Monday-Friday 8:00 Am- 5:00 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 5712722619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


EMAN A. ALKAFAWI
Primary Examiner
Art Unit 2865



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        2/17/2021